ORDER

PER CURIAM.
Claimant appeals from the final award of the Labor and Industrial Relations Commission affirming the award of the Administrative Law Judge denying permanent total disability benefits from the Second Injury Fund and awarding permanent partial disability benefits against employer. The order of the Commission is supported by competent and substantial evidence on the whole record and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. The order is affirmed pursuant to Rule 84.16(b).